DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 12, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the dielectric microsensor comprising a plurality of microfluidic chambers, at least one of the plurality of microfluidic chambers including a capacitive sensing structure having the bioactive agent disposed on surface thereof that is exposed within the respective chamber to interact with the volume of the blood sample received therein the respective microfluidic chamber, the capacitive sensing structure of at least one other of the plurality of microfluidic chambers having a non-functionalized surface that is exposed within the respective microfluidic chamber to contact the blood sample received therein the respective microfluidic chamber.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suster et al. (U.S. Publication No. 2019/0029555 A1).

With respect to claim 1, Suster et al. discloses an apparatus, comprising:
a dielectric microsensor (dielectric microsensor 16 shown in Fig. 1) comprising a microfluidic chamber that includes a capacitive sensing structure (para 0021, lines 1-11), the microfluidic chamber including a fluid input port to receive a volume of a blood sample (fluid channel 18 shown in Fig. 1; para 0080, lines 1-11), a bioactive agent disposed within the microfluidic chamber to interact with the volume of the blood sample received in the microfluidic chamber (para 0022, lines 1-13);
a transmitter (see transmitter 22 shown in Fig. 1) to provide an input radio frequency (RF) signal (para 0005, lines 1-7) to an RF input of the dielectric microsensor (dielectric microsensor 16 shown in Fig. 1); a receiver (see receiver 24 shown in Fig. 1) to receive an output RF signal from an RF output of the dielectric microsensor (dielectric microsensor 16 shown in Fig. 1); and
a computing device (see computing device 26 shown in Fig. 1) that computes dielectric permittivity values of the blood sample that vary over a time interval based on the output RF signal (para 0023, lines 1-13), the computing device to provide an assessment of hemostatic dysfunction based on the dielectric permittivity values (para 0069, lines 1-6).

With respect to claim 2, Suster et al. discloses the apparatus of claim 1, wherein the computing device is further programmed to identify at least one mechanism contributing to the hemostatic dysfunction (para 0069, lines 1-6).

With respect to claim 3, Suster et al. discloses the apparatus of claim 1, wherein the computing device is further programmed to determine and output a diagnosis describing the hemostatic dysfunction (para 0069, lines 1-6). 

With respect to claim 4, Suster et al. discloses the apparatus of claim 1, wherein the computing device is further programmed to determine a therapy that is to be applied based on the dielectric permittivity values and provide an output specifying the determined therapy (para 0084, lines 1-12).

With respect to claim 5, Suster et al. discloses the apparatus of claim 4, wherein the determined therapy includes administration of a solution containing platelets, saline, recombinant fibrinogen, tranexamic acid, prothrombin complex concentrate, recombinant coagulation factors, plasma, or whole blood (para 0017, lines 1-3).

With respect to claim 6, Suster et al. discloses the apparatus of claim 1, wherein the capacitive sensing structure includes the bioactive agent disposed on a blood-contacting surface thereof (para 0022, lines 1-18).

(para 0054, lines 1-15).

With respect to claim 8, Suster et al. discloses the apparatus of claim 1, wherein the dielectric microsensor (dielectric microsensor 16 shown in Fig. 1) comprising a plurality of microfluidic chambers (para 0022, lines 1-13), at least one of the plurality of microfluidic chambers including a predetermined bioactive agent disposed on a capacitive sensing structure thereof to interact with the volume of the blood sample received in the respective microfluidic chamber (para 0054, lines 1-15).

With respect to claim 9, Suster et al. discloses the apparatus of claim 8, wherein the computing device is further programmed to compute dielectric permittivity values for the blood sample in each of the microfluidic chambers over at least one time interval (para 0005, lines 1-13).

With respect to claim 10, Suster et al. discloses the apparatus of claim 9, wherein the computing device is further programmed to determine the assessment of hemostatic dysfunction and associated coagulopathy based on the dielectric permittivity values (para 0067, lines 1-9) computed for the blood sample in at least two of the microfluidic chambers (para 0068, lines 1-8).

With respect to claim 11, Suster et al. discloses the apparatus of claim 9, wherein the computing device is further programmed to calculate a difference between the dielectric permittivity values (para 0067, lines 1-9) computed for each of the microfluidic chambers and determine the assessment of hemostatic dysfunction and associated coagulopathy based on the difference (para 0068, lines 1-8).


With respect to claim 13, Suster et al. discloses the apparatus of claim 1, wherein the capacitive sensing structure comprises:
a floating electrode disposed on surface of the microfluidic chamber (claim 13, lines 1-4);
a pair of sensing electrodes disposed on another surface of the microfluidic chamber (claim 13, lines 5-10) opposite the floating electrode to provide a capacitive sensing area within the microfluidic chamber (claim 13, lines 5-10), the input RF signal provided to one of the sensing electrodes and the output RF signal being received from another of the sensing electrodes, wherein the bioactive agent is disposed on at least one of the electrodes (para 0022, lines 1-13).

With respect to claim 14, Suster et al. discloses the apparatus of claim 1, further comprising:
a housing (see housing 10 shown in Fig. 1) that contains the transmitter (see element 22 shown in Fig. 1), the receiver (see element 24 shown in Fig. 1) and the computing device (see computing device 26 shown in Fig. 1); and
a sensor interface including electrical contacts configured to connect to the dielectric microsensor for communicating the input RF signal and the output RF signal (claim 14, lines 4-8).

With respect to claim 15, Suster et al. discloses the apparatus of claim 1, wherein the bioactive agent is adapted to promote, accelerate, or inhibit coagulation (para 0068, lines 1-8).

With respect to claim 16, Suster et al. discloses a method, comprising:
introducing a volume of at least one blood sample into a chamber between electrodes of a dielectric microsensor (dielectric microsensor 16 shown in Fig. 1), the blood sample (fluid channel 18 shown in Fig. 1; para 0080, lines 1-11) interacting with a bioactive agent within the chamber (para 0022, lines 1-13); providing an input radio frequency (RF) signal to an input of the dielectric microsensor (dielectric microsensor 16 shown in Fig. 1);
receiving an output RF signal from an output of the dielectric microsensor in response to the input RF signal (dielectric microsensor 16 shown in Fig. 1), the output RF signal representing a measure of impedance of a volume of the blood sample disposed in the dielectric microsensor according to the interaction with the bioactive agent (para 0022, lines 1-13);
calculating dielectric permittivity values of the blood sample over a measurement time interval based on the output RF signal (para 0023, lines 1-13); and
providing an assessment of hemostatic dysfunction based on analysis of the dielectric permittivity values (para 0069, lines 1-6).


With respect to claim 17, Suster et al. discloses the method of claim 16, wherein introducing the volume further comprises introducing a volume of blood into each of a plurality of microfluidic chambers (para 0023, lines 1-21), each of the plurality of microfluidic chambers including a capacitive sensing structure having an unmodified surface or a uniquely functionalized surface containing the bioactive agent to interact with the blood sample within the respective microfluidic chamber (para 0024, lines 1-11).

With respect to claim 18, Suster et al. discloses the method of claim 17, wherein dielectric values (para 0043, lines 1-14) are computed for each of the microfluidic chambers (para 0024, lines 1-11).

(para 0069, lines 1-6) computed for at least two of the microfluidic chambers (para 0024, lines 1-11).

With respect to claim 20, Suster et al. discloses the method of claim 19, further comprising computing a difference between dielectric permittivity values (para 0044, lines 1-20) for at least some of the microfluidic chambers and determining the assessment of hemostatic dysfunction and associated coagulopathy based on the computed difference (para 0068, lines 1-8).

With respect to claim 21, Suster et al. discloses the method of claim 16, further comprising generating an output that specifies a therapy to administer based on the assessment of hemostatic dysfunction and associated coagulopathy (para 0068, lines 1-8).

With respect to claim 22, Suster et al. discloses the method of claim 21, wherein the therapy includes one of a solution containing platelets, saline, recombinant fibrinogen, tranexamic acid, prothrombin complex concentrate, recombinant coagulation factors, plasma, or whole blood (para 0017, lines 1-3).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866